This being a criminal case, the burden rested upon the State to prove every essential element going to make up the crime charged beyond a reasonable doubt. The jury would not be justified in finding that an attempt to murder had been proven unless the facts established by the evidence were susceptible of no reasonable explanation save that it existed. Assuming that all the facts claimed by the State were established, it still remains true that they are reasonably explainable upon the hypothesis that the accused attempted to do no more than "beat up" the persons they assaulted; indeed, those facts point far more clearly to such an intent than they do to an intent to kill. *Page 356